Name: 2010/312/: Council Decision of 3Ã June 2010 appointing three Danish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2010-06-08

 8.6.2010 EN Official Journal of the European Union L 140/27 COUNCIL DECISION of 3 June 2010 appointing three Danish alternate members of the Committee of the Regions (2010/312/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) Three alternate members seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Bent HANSEN, Mr Carl HOLST and Mr Bent LARSEN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions as alternate members for the remainder of the current term of office, which runs until 25 January 2015:  Mr Lasse KRULL, RegionsrÃ ¥dsmedlem,  Ms Bente LAURIDSEN, RegionsrÃ ¥dsmedlem,  Mr Ole B. SÃRENSEN, RegionsrÃ ¥dsmedlem. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 3 June 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 348, 29.12.2009, p. 22 and OJ L 12, 19.1.2010, p. 11.